      Case 5:19-cv-00285-DPM Document 31 Filed 08/18/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

JACQUELINE SKORCZ                                            PLAINTIFF

v.                       No. 5:19-cv-285-DPM

QUEST DIAGNOSTICS
CLINICAL LABORATORIES, INC.
And OCCUPATIONAL HEALTH
CENTERS OF ARKANSAS P.A.                                 DEFENDANTS

                                ORDER
     Notice, Doc. 30, appreciated and approved. The Court directs the
Clerk to update the plaintiff's address.
     So Ordered.


                                  D .P. Marshall Jr.
                                  United States District Judge
